Citation Nr: 0611363	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel 








INTRODUCTION

The veteran had active service from August 1957 to August 
1959.

This matter is before the Board of Veteran's Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if  further action is required on his part.


REMAND

The Board notes that the veteran's service medical records 
appear to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991)

The veteran asserted that he experienced tinnitus while in 
service.  The veteran also asserted that he has experienced 
hearing loss for a period of time.  In May 2002, the veteran 
wrote that his hearing problems began in 1957 after 
discharging a weapon on a firing range.  He contends that 
later he experienced ringing in the ears (tinnitus).  The 
veteran asserts that he sought medical treatment for these 
conditions while in service.  It appears the veteran was 
assigned to a light truck division.  The veteran notes that 
he was a mechanic for approximately one year while in 
military service.  

The veteran asserts that he sought treatment for hearing loss 
in the late 1970s or early 1980s and was diagnosed as having 
nerve damage.  The record does not contain evidence from 
these examinations because the veteran cannot identify the 
doctor's name.  The veteran received auditory testing in 
February and March 2004.  The testing showed that the veteran 
had tinnitus and sensorineural hearing loss which is 
asymmetrical.  The veteran also underwent magnetic resonance 
imaging (MRI) in March 2004 in relation to his treatment for 
tinnitus and hearing loss.

The record clearly shows that the veteran currently 
experiences tinnitus and hearing loss.  The veteran's claim 
that his tinnitus and hearing loss stem from his military 
service is the only evidence available indicating that these 
conditions were incurred during military service.  As there 
is no evidence to counter these contentions and the veteran's 
service medical records are not available by no fault of the 
veteran, his claim that tinnitus and hearing loss was 
incurred during service coupled with evidence of current 
disability is sufficient to require VA to obtain a medical 
opinion as to whether the veteran's current tinnitus and 
hearing loss began as a result of his military service as 
required by 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his complaints of tinnitus 
and hearing loss.  The examiner should 
review the veteran's claims folder.  The 
examiner should make inquiry in the 
veteran's work history with emphasis on 
his possible exposure to acoustic trauma 
after his military service.  All 
necessary testing should be performed and 
all appropriate diagnoses rendered.  
Specifically, the examiner should comment 
on the veteran's previously noted 
asymmetrical hearing loss and the MRI 
results.  The examiner should then state 
whether it is at least as likely as not 
that any of the diagnosed disabilities 
began as a result of active service.  All 
opinions must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


